DETAILED ACTION
The following is a non-final, first office action in response to the application filed December 22, 2020.  Claims 1-20 are currently pending and have been examined.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, 4, 5, 9, 10, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jain et al (US 2020/0000248 A1).

Regarding claims 1 and 9, Jain  discloses method for providing shopping information by product, the method comprising: 
an image acquisition step in which a camera-associated app linked to a camera module acquires a product image through the camera module (Jain: Figure 2, paragraph [0044] - At 210, the transaction manager receives an item image for an item during an interactive and self-checkout shopping transaction controlled by a customer operating a mobile device); 
a recognition step in which an Al recognition model obtained by machine learning of an artificial neural network receives the product image and recognizes product information (Jain: paragraph [0012] - The system 100 includes enterprise server having an Artificial Intelligent (AI)-trained item identifier 111, paragraph [0050] - In an embodiment, the AI item identifier is the AI item identifier 111);
a transmission step in which a communication module transmits the product information to a server; a receiving step in which the communication module receives, from the server, shopping information corresponding to the product information (Jain: paragraph [0053] - At 230, the transaction manager retrieves item information and pricing using the item identifier (such as through lookup of the item identifier in the item information and pricing data store 120));
a display step in which a display module displays the shopping information on a screen (Jain: Figure 2).

Regarding claims 2 and 10, Jain discloses all of the limitations as noted above in claims 1 and 9.  Jain further discloses wherein in the image acquisition step, the camera- associated app acquires the product image in real time when a product is displayed on a camera-working screen after the camera-working screen is displayed on the screen (Jain: Figure 2, paragraph [0044] - At 210, the transaction manager receives an item image for an item during an interactive and self-checkout shopping transaction controlled by a customer operating a mobile device).

Regarding claims 4 and 15, Jain discloses all of the limitations as noted above in claims 1 and 9.  Jain further discloses wherein in the recognition step, a purchase input window for confirming with a user whether to purchase is displayed, along with the product information recognized, on the screen, wherein when a user input is received through the purchase input window, the transmission step is performed (Jain: paragraph [0029] - The transaction manager 113 then confirms payment with a payment service and produces a final receipt within the user-facing interface of the self-checkout manager 131 on the display of the mobile device).

Regarding claims 5 and 16, Jain discloses all of the limitations as noted above in claims 4 and 15.  Jain further discloses wherein in the recognition step, a shape image of a product corresponding to the product information is further displayed on the screen (Jain: paragraph [0022] -  and places the item in any angle or for any side view of the item in the field-of-view of the displayed camera field of view).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 3 and 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jain et al (US 2020/0000248 A1) in view of Kim (US 2018/0199101 A1).  

Regarding claims 3 and 14, Jain discloses all of the limitations as noted above in claims 1 and 9.   Jain does not expressly disclose wherein in the transmission step, the recognized product information is converted into a query form, and the communication module transmits the product information converted into the query form to the server.  
Kim discloses wherein in the transmission step, the recognized product information is converted into a query form, and the communication module transmits the product information converted into the query form to the server (Kim: paragraph [0011] - the communicator to send a query for content information corresponding to the generated fingerprint to the server, and recognize the content by using the content information received from the server).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Jain to have included wherein in the transmission step, the recognized product information is converted into a query form, and the communication module transmits the product information converted into the query form to the server, as taught by Kim because it would provide a method of sending information to a server (Kim: paragraph [0011]).

Regarding claim 12, Jain discloses all of the limitations as noted above in claim 9.   Jain does not expressly disclose wherein the Al recognition model is a chip which is configured physically separate from the processor.  
Kim discloses wherein the Al recognition model is a chip which is configured physically separate from the processor (Kim: paragraph [0045] - In the example embodiments, the term “module” or “unit” refers to an element or component which performs one or more functions or operations. The “module” or “unit” may be implemented by hardware (e.g., a circuits, a microchip, a processor, etc.), software, or a combination thereof. A plurality of “modules” or “units” may be integrated into at least one module and realized as at least one processor, except for a case where the respective “modules” or “units” need to be realized as discrete specific hardware).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Jain to have included wherein the Al recognition model is a chip which is configured physically separate from the processor, as taught by Kim because it would provide the hardware in which the modules (AI) are implemented (Kim: paragraph [0045]).

Regarding claim 13, Jain discloses all of the limitations as noted above in claim 9.   Jain does not expressly disclose wherein the AI recognition model is embedded in the processor.  
Kim discloses wherein the AI recognition model is embedded in the processor (Kim: paragraph [0045] - In the example embodiments, the term “module” or “unit” refers to an element or component which performs one or more functions or operations. The “module” or “unit” may be implemented by hardware (e.g., a circuits, a microchip, a processor, etc.), software, or a combination thereof. A plurality of “modules” or “units” may be integrated into at least one module and realized as at least one processor, except for a case where the respective “modules” or “units” need to be realized as discrete specific hardware).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Jain to have included wherein the AI recognition model is embedded in the processor, as taught by Kim because it would provide the hardware in which the modules (AI) are implemented (Kim: paragraph [0045]).

Claims 6, 7, 11, 17, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jain et al (US 2020/0000248 A1) in view of Voss (US 2021/0117948A1).  

Regarding claims 6 and 17, Jain discloses all of the limitations as noted above in claims 1 and 9.   Jain does not expressly disclose wherein in the recognition step, if the Al recognition model does not recognize the product information, a user input mode, together with recognition failure information, is displayed on the screen, and product information input through the user input mode is recognized as the product information.  
Voss discloses wherein in the recognition step, if the Al recognition model does not recognize the product information, a user input mode, together with recognition failure information, is displayed on the screen, and product information input through the user input mode is recognized as the product information (Voss: paragraph [0065] - Also or alternatively, where barcode and/or object recognition processes produce multiple candidate products for selection by the shopkeeper and/or customer, the transaction module may instruct display of a corresponding prompt requesting manual selection from among the candidate products).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Jain to have included wherein in the recognition step, if the Al recognition model does not recognize the product information, a user input mode, together with recognition failure information, is displayed on the screen, and product information input through the user input mode is recognized as the product information, as taught by Voss because it would provide a method of providing information manually (Voss: paragraph [0065]).

Regarding claims 7 and 18, Jain discloses all of the limitations as noted above in claims 1 and 9.   Jain does not expressly disclose wherein in the recognition step, an error input window and the product information recognized by the Al recognition model are displayed on the screen, together, and when the error input window is selected, a user input mode is displayed on the screen and product information input through the user input mode is recognized as the product information.  
Voss discloses wherein in the recognition step, an error input window and the product information recognized by the Al recognition model are displayed on the screen, together, and when the error input window is selected, a user input mode is displayed on the screen and product information input through the user input mode is recognized as the product information (Voss: paragraph [0065] - Also or alternatively, where barcode and/or object recognition processes produce multiple candidate products for selection by the shopkeeper and/or customer, the transaction module may instruct display of a corresponding prompt requesting manual selection from among the candidate products).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Jain to have included wherein in the recognition step, an error input window and the product information recognized by the Al recognition model are displayed on the screen, together, and when the error input window is selected, a user input mode is displayed on the screen and product information input through the user input mode is recognized as the product information, as taught by Voss because it would provide a method of providing information manually (Voss: paragraph [0065]).

Regarding claim 11, Jain discloses all of the limitations as noted above in claim 9.   Jain does not expressly disclose wherein the Al recognition model is obtained by machine learning of the artificial neural network with big data prepared in advance, wherein the big data includes a training set, wherein the training set includes a plurality of product images and product information labels corresponding to each of the product images.  
Voss discloses wherein the Al recognition model is obtained by machine learning of the artificial neural network with big data prepared in advance, wherein the big data includes a training set, wherein the training set includes a plurality of product images and product information labels corresponding to each of the product images (Voss: Figure 8 - gather training data 803).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Jain to have included wherein the Al recognition model is obtained by machine learning of the artificial neural network with big data prepared in advance, wherein the big data includes a training set, wherein the training set includes a plurality of product images and product information labels corresponding to each of the product images, as taught by Voss because it would provide a method of providing performance gains in product recognition systems (Voss: abstract).

Claims 8 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jain et al (US 2020/0000248 A1) in view of Croak et al (US 11,210,731 B1).  

Regarding claims 8 and 19, Jain discloses all of the limitations as noted above in claims 1 and 9.   Jain does not expressly disclose wherein in the receiving step and the display step, the shopping information includes lowest price information.  
Croak discloses wherein in the receiving step and the display step, the shopping information includes lowest price information (Croak: Figure 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Jain to have included wherein in the receiving step and the display step, the shopping information includes lowest price information, as taught by Croak because it would allow customers to purchase products at the best price (Croak: column 1).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0191213 A1, Beck et al discloses SYSTEMS AND METHODS TO FORMULATE OFFERS VIA MOBILE DEVICES AND TRANSACTION DATA.
US 2020/0356813 A1, Sharma et al discloses IMAGE PROCESSING ARRANGEMENTS.
US 2021/0125186 A1, Buradagunta et al discloses SYSTEMS AND METHODS FOR USE IN NETWORK INTERACTIONS.
US 2022/0019988 A1, Chilukuri discloses METHODS AND SYSTEMS OF A MULTISTAGE OBJECT DETECTION AND TRACKING CHECKOUT SYSTEM.
US 10,949,667 B2, Zheng et al discloses Camera platform and object inventory control.
PTO-892 Reference U discloses enabling accessible shopping using product recognition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625